—Appeal from a judgment of the Supreme Court, Seneca County (Dennis E Bender, A.J.), dated July 24, 2009 in a habeas corpus proceeding. The judgment ordered that petitioner be released to parole supervision.
It is hereby ordered that the judgment so appealed from is unanimously reversed on the law without costs and the petition is dismissed (see People ex rel. Van Steenburg v Wasser, 69 AD3d 1135 [2010], lv denied in part and dismissed in part 14 NY3d 883 [2010]; People ex rel. Muhammad v Bradt, 68 AD3d 1391 [2009]; People ex rel. Almodovar v Berbary, 67 AD3d 1419 [2009], lv denied 14 NY3d 703 [2010]). Present — Martoche, J.P., Sconiers, Green and Pine, JJ.